Name: 94/512/EC: Commission Decision of 27 July 1994 approving the programme for the eradication and surveillance of contagious bovine pleuropneumonia presented by Italy and fixing the level of the Community's financial contribution (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  EU finance;  Europe;  health;  means of agricultural production;  agricultural activity
 Date Published: 1994-08-09

 Avis juridique important|31994D051294/512/EC: Commission Decision of 27 July 1994 approving the programme for the eradication and surveillance of contagious bovine pleuropneumonia presented by Italy and fixing the level of the Community's financial contribution (Only the Italian text is authentic) Official Journal L 206 , 09/08/1994 P. 0014 - 0014COMMISSION DECISION of 27 July 1994 approving the programme for the eradication and surveillance of contagious bovine pleuropneumonia presented by Italy and fixing the level of the Community's financial contribution (Only the Italian text is authentic) (94/512/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1) as last amended by Decision 94/370/EC (2) and in particular Article 24, thereof, Whereas Council Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and surveillance of contagious bovine pleuropneumonia; Whereas by letter dated 8 June 1994, Italy has submitted a programme for the eradication of contagious bovine pleuropneumonia; Whereas after examination of the programme it was found to comply with all Community criteria relating to the eradication of the disease in conformity with Council Decision 90/638/EEC on laying down Community criteria for the eradication and monitoring of certain animal diseases (3), as last amended by Council Directive 92/65/EEC (4); Whereas in the light of the importance of the programme for the achievement of Community objectives in the field of animal health, it is appropriate to fix the financial participation of the Community at 50 % of the costs incurred by Italy up to a maximum of ECU 1 340 000; Whereas a financial contribution from the Community shall be granted in so far as the actions provided for are carried out and provided that the authorities furnish all the necessary information within the time limits provided for; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the eradication of contagious bovine pleuropneumonia presented by Italy is hereby approved for the period from 1 July 1994 to 31 December 1994. Article 2 Italy shall bring into force by 1 July 1994 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1. Article 3 1. Financial participation by the Community shall be at the rate of 50 % of the costs of testing and those incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of ECU 1 340 000. 2. The financial contribution of the Community shall be granted subject to: - forwarding a report to the Commission every three months on the progress of the programme and the costs incurred, - forwarding a final report on the technical execution of the programme accompanied by justifying evidence as to the costs incurred by 1 July 1995 at the latest. 3. The financial contribution of the Community shall be paid in ecus at the rate applying on the first working day of the month when the request of payment is made as published in the Official Journal of the European Communities. Article 4 This Decision is addressed to the Republic of Italy. Done at Brussels, 27 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 347, 12. 12. 1990, p. 27. (4) OJ No L 268, 14. 9. 1992, p. 54.